Citation Nr: 18100346
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 08-05 224
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to service connection for arrhythmia, to include as secondary to service-connected diabetes mellitus, and entitlement to an initial disability rating in excess of 10 percent for hypothyroidism are remanded for additional development.
Jurisdiction
The Veteran served on active duty from November 1994 to May 1995 and October 2003 to February 2004.
This matter comes before the Board of Veterans Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 
The Board previously remanded this matter in September 2011 and July 2014 to schedule the Veteran for the Board hearing he requested in his January 2008 substantive appeal.  However, the Board received a written withdrawal of the hearing request in December 2016.  As such, the hearing request is withdrawn and the Board may proceed with the adjudication of the issues on appeal.  See 38 C.F.R. § 20.702 (e).   
Service Connection for Arrhythmia
The Veteran claims entitlement to service connection for arrhythmia, to include as secondary to his service-connected diabetes.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran underwent a VA examination for arrhythmias in December 2005.  Relevantly, the examiner noted an EKG that was reported with sinus arrhythmia.  However, after a review of the evidence and a physical examination of the Veteran, the examiner concluded there was no evidence of a cardiac arrhythmia.  Subsequently, the RO denied the Veterans claim on the basis that he did not have a current diagnosis.  
A review of the medical evidence indicates arrhythmia as an active problem.  Specifically, records from June 2005 indicate an EKG showed sinus arrhythmia. 
The Board finds the December 2005 examination inadequate as the mere conclusion that there is no evidence of cardiac arrhythmia does not address the presence and etiology of the sinus arrhythmia, which the examiner noted in the report.  Although the Veteran did claim service connection for cardiac arrhythmia, the examination report suggests he based that claim on the assertion by his primary care physician that he had arrhythmia without specifying the type.  The Veteran has not asserted, and the evidence does not show that he is competent to diagnose the type of arrhythmia he has.  Thus, viewing the evidence sympathetically, the Board reads the Veterans claim as one of service connection for arrhythmia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, a remand is warranted to obtain a new examination to assess the presence and etiology of arrhythmia, either sinus or cardiac.  
Initial Increased Rating for Hypothyroidism
With regard to the increased rating claim for hypothyroidism, the Board notes the Veteran last underwent a VA examination for hypothyroidism in April 2008, 10 years ago.  Additionally, the April 2008 examination was in connection to a different disability, not specifically related to hypothyroidism.  The last examination specifically to assess the severity of the Veterans hypothyroidism took place in May 2006.  Furthermore, the Veteran has essentially asserted his symptoms have worsened.  SeeThird Party Corr., recd June 2012.  Thus, the Board finds a new VA examination is warranted to assess the current severity of the Veterans symptoms.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).
On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
The matters are REMANDED for the following action:
1. Undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).
2. Provide the Veteran with a VA examination with a qualified physician to determine whether any current arrhythmia, is related to service or to service-connected diabetes mellitus.  The examiner must review the claims file in conjunction with the examination.
The examiner is requested to list all types of arrhythmias currently present and those present at any time since the institution of this claim in March 2005. 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arrhythmia had its onset in service or is otherwise related to a disease or injury in service.  
The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veterans arrhythmia was (a) caused by his service connected diabetes, or (b) aggravated (chronically worsened) by his service-connected diabetes.  If the examiner states any disability is aggravated (chronically worsened) by service-connected diabetes, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected disability(s) beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.  
The examiner should provide reasons for the opinions that take into account the Veterans reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.
If the examiner discounts the Veterans reports, he or she should provide a reason for doing so.
If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  
3. Schedule the Veteran for an examination by an appropriate clinician to determine the current severity of his service-connected hypothyroidism.  The examiner should provide a full description of the disability and report all signs and symptoms necessary for evaluating the Veterans disability under the rating criteria.  The examiner must attempt to elicit information regarding the severity, frequency, and duration of any flare-ups, and the degree of functional loss during flare-ups.  To the extent possible, the examiner should identify any symptoms and functional impairments due to hypothyroidism alone and discuss the effect of the Veterans hypothyroidism on any occupational functioning and activities of daily living.  If it is not possible to provide a specific measurement, or an opinion regarding flare-ups, symptoms, or functional impairment without speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).
4. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.
By this remand, the board intimates no opinion as to any final outcome warranted.  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112. 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Diaz-Ferguson, Associate Counsel 

